LEVINE, J.
One of the defenses of the Indemnity Company to the action brought against it on the bond was that the bond was given in substitution of a certain automobile; that it had offered to re-deliver the automobile and held itself in readiness to re-deliver it. It is the contention of the Indemnity Company that since this bond was executed in order to release the automobile taken on execution, that the bond takes the place of the property, and that the value of the property at the time it was released is the measure of liability upon the bond. Section 11667 GC is the statute governing release, of execution. The judgment rendered by the Municipal Court apparently treated this bond as a bond for the performance of a judgment. This, we think, was erroneous. It would be necessary for the Municipal Court on a re-trial to determine what was the value of the automobile at the time it was released from execution upon the filing of the bond by the Indemnity Company and the extent of the Indemnity Company’s liability can be no greater than such value of the automobile at the time of release.
The judgment of the Municipal Court is, therefore, reversed, and the cause remanded for a new trial according to law.
Vickery, PJ, and Sullivan, J, concur.